Citation Nr: 0700157	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  05-09 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for flat feet. 

2.  Entitlement to an initial disability evaluation in excess 
of zero percent for bilateral hearing loss. 

3.  Entitlement to a disability evaluation in excess of 10 
percent for shell fragment wound scar to the left posterior 
mid-spine.  

4.  Entitlement to a disability evaluation in excess of 10 
percent for shell fragment wound scar to the left thigh.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served in active duty from July 1956 to July 
1958.     

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied entitlement to service connection for flatfeet 
and granted service connection for bilateral hearing loss and 
assigned a zero percent rating from July 8, 2004.  The 
veteran was notified of this decision in November 2004 and he 
filed a notice of disagreement in November 2004.  In December 
2004, a statement of the case was issued.  In May 2005, the 
veteran filed a substantive appeal.  

This also matter has come before the Board from a September 
2003 rating decision of the RO which denied entitlement to 
compensable ratings for shell fragment wound scars to the 
left thigh and left posterior mid spine.  The veteran was 
notified of this decision in October 2003 and he filed a 
notice of disagreement in December 2003.  In January 2004, a 
statement of the case was issued.  In January 2004, the 
veteran filed a substantive appeal.  In an April 2005 rating 
decision, the RO assigned a 10 percent rating to the shell 
fragment wound scar of the left thigh under Diagnostic Code 
5318 and assigned a 10 percent rating to the shell fragment 
wound scar of the left posterior mid spine under Diagnostic 
Code 5320.  The RO indicated that this was a total grant of 
benefits on appeal for the shell fragment wound issues.  
However, the Board notes that higher ratings are possible 
under the diagnostic codes pertinent to muscle injuries and 
scars.  See 38 C.F.R. § 4.73, Diagnostic Codes 5310 to 5318 
and 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805.  
Although the RO notes that the veteran had requested only a 
compensable rating for these disabilities, the Board finds no 
such request in the notice of disagreement or the substantive 
appeal.  The Board finds that these issues remain on appeal 
as the maximum schedular rating has not been assigned for 
each service-connected disability. See AB v. Brown, 
6 Vet. App. 35 (1993).  

The issues of entitlement to disability evaluations in excess 
of 10 percent for shell fragment wound scar to the left 
posterior mid-spine and for shell fragment wound scar to the 
left thigh are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDINGS OF FACT

1.  The veteran's currently diagnosed flatfeet first 
manifested many years after service and there is no competent 
evidence which relates the flatfeet to service.  

2.  The veteran's bilateral hearing loss is currently 
manifested by Level I hearing in the right ear and Level I 
hearing in the left ear. 


CONCLUSIONS OF LAW

1.  Flatfeet was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006). 

2.  The criteria for an initial disability evaluation in 
excess of zero percent for bilateral hearing loss have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code 6100 (2006). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters: Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).    

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that the purpose of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) "is to require 
that the VA provide affirmative notification to the claimant 
prior to the initial decision in the case as to the evidence 
that is needed and who shall be responsible for providing 
it."  The Federal Circuit stated that VA's duty is not 
satisfied by post-decisional documents from which a claimant 
might have been able to infer what evidence VA found lacking 
with regard to the claim.  The Federal Circuit held that 
38 U.S.C.A. § 5103 requires that VA provide notice prior to 
the initial decision of the claims, nor afterwards.  If 
notice is not provided prior to the initial decision, the 
Federal Circuit stated that VA could have substantially 
complied with the VCAA by issuing a fully compliant section 
5103 notification before readjudicating the claim.  Id. at 
1333-1334. 

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided the 
veteran with a VCAA notice letter in July 2004.  The letter 
notified the veteran of what evidence and information was 
needed to substantiate a claim for service connection.  The 
letter notified the veteran of what information and evidence 
must be provided by the veteran and what information and 
evidence would be obtained by VA.  He was also told to inform 
VA of any additional information or evidence that VA should 
have, and was told to submit evidence that pertains to the 
claim to the RO.  The content of the letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The VCAA notice was provided to the veteran 
prior to the initial AOJ unfavorable decision. 

The Board notes that the claim for a higher rating for 
bilateral hearing loss is a downstream issue of the original 
service connection claim adjudicated in the October 2004 
rating decision.  VA's General Counsel has concluded that, 
if, in response to notice of its decision on a claim for 
which VA has already given the § 5103(a) notice, VA receives 
a notice of disagreement that raises a new issue, § 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but § 5103(a) 
does not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).  The Board finds that 
there is no prejudice to the veteran.  

The Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Regarding the claim for a higher rating, elements (1), (2) 
and (3) (veteran status, current existence of a disability 
and relationship of such disability to the veteran's service) 
are not at issue.  As to element (4), degree of disability, 
the veteran has been notified of the rating criteria in the 
statement of the case.  As to element (5), effective date, 
the veteran was not notified as to how an effective date is 
assigned.  However, the Board notes that whatever effective 
date is assigned by the RO is an appealable issue.  The 
record fails to show prejudicial error as to timing or 
content of the VCAA notice.    

Regarding the claim for service connection, element (1) is 
not at issue.  Regarding elements (2) and (3) (current 
existence of a disability and relationship of such disability 
to the veteran's service), the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate the claim for service connection.   Regarding 
elements (4) and (5) (degree of disability and effective 
date), the veteran was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  The Board 
notes that as discussed in detail below, the preponderance of 
the evidence is against the claim, and therefore any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot. 

The Board finds that all relevant evidence has been obtained 
and the duty to assist requirements have been satisfied.  The 
VCAA imposes a duty upon VA to seek relevant treatment 
records in all cases.  38 C.F.R. § 3.159(c)(1)-(3).  All 
available service medical records were obtained.  VA 
treatment records from the Texas VA healthcare system dated 
from June 1997 to December 2004 have been obtained.  The 
veteran submitted private medical records from Dr. V.A. and 
Dr. D.C. in support of his claims.  There is no other 
identified relevant evidence that has not been accounted for.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 
2003).  The veteran was afforded a VA examination in 2004 to 
evaluate the nature and severity of the service-connected 
bilateral hearing loss.  The Board notes that the September 
2004 VA examination report indicates that the VA examiner did 
not have the claims folder for review in connection with the 
examination.  However, the examination was for the purpose of 
evaluating the current severity of the hearing loss and 
review of the claims folder was not needed in order to 
conduct an audiologic evaluation.  See Mariano v. Principi, 
17 Vet. App. 305, 311-12 (2003); see also Snuffer v. Gober, 
10 Vet. App. 400, 403-04 (1997).  As such, the Board finds 
that this examination is adequate for rating purposes.  
Regarding the claim for service connection for flatfeet, 
there is no evidence of an association between the current 
flatfeet and the veteran's period of service.  Thus, an 
examination is not warranted.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.  Service Connection Claim

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).      

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 


Discussion

The veteran contends that the current flatfeet are related to 
his military service.  The competent medical evidence of 
record establishes that the veteran has a current diagnosis 
of flatfeet.  A May 2004 VA treatment record reflects a 
diagnosis of flatfeet.   

Service medical records show that upon enlistment examination 
in July 1956, examination of the feet was normal.  A May 1957 
service medical record shows that the veteran reported having 
tenderness at the bottom of both feet.  The veteran reported 
that the tenderness started the day before and he stated that 
his feet felt numb in hot water.  He reported having pain in 
the feet when standing in water or when the feet heated up.  
It was noted that the veteran was advised to change socks 
when wet.  The June 1958 separation examination indicates 
that examination of the feet was normal.  Flatfeet was not 
diagnosed.  The veteran was found to be qualified for release 
from active duty.

The evidence of record shows that the veteran had complaints 
of foot pain in 2004, over 45 years after service separation.  
VA treatment records show that in February 2004, the veteran 
reported having foot pain for one year.  He reported that the 
bottom of his foot was gradually getting sore.  The 
assessment was flatfeet with left foot pains, chronic.  

A July 2004 private medical record from a podiatrist 
indicates that the veteran presented with shooting pain under 
the right 5th metatarsal head.  The veteran reported that the 
condition had existed for several months.  He also reported 
that his left foot ached unless he wore a shoe with 
cushioning.  Gait and station examination revealed a mildly 
antalgic gait.  The impression was neuroma sub fifth 
metatarsal head on the right and foot pain, left.  The 
veteran underwent a steroid and local anesthetic injection 
for pain relief.   

As noted, service connection requires competent evidence 
showing a present disability, in-service incurrence or 
aggravation of a disease or injury, and a causal relationship 
between the present disability and the disease or injury.  In 
the present case, there is simply no competent evidence in 
the record showing, or even suggesting, that the veteran's 
flatfeet was caused or aggravated by injury or disease in 
service.  Rather, the evidence establishes a remote onset of 
the veteran's flatfeet and fails to relate the claimed 
disability to the veteran's service.

The Board acknowledges the veteran's belief that his flatfeet 
are related to service.  However, his statements are not 
considered competent evidence sufficient to establish any 
such relationship.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Because the veteran is 
not shown, nor has he claimed, to be a medical professional, 
he is not competent to opine that his flatfeet is causally 
related to his period of service.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
service connection for flatfeet must be denied.  The Board 
considered the applicability of "benefit of the doubt" 
doctrine, however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of these matters on that basis.  
38 U.S.C.A. § 5107(b). 

III.  Increased Rating Claim

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127. 

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).

Pertinent regulations provide that an examination for hearing 
impairment must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  Examinations 
are to be conducted without the use of hearing aids.  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  These are assigned based on a 
combination of the percent of speech discrimination and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Discussion

The RO assigned an initial zero percent rating to the 
veteran's service-connected bilateral hearing loss under the 
provisions of Diagnostic Code 6100.

The veteran underwent a VA audiometric evaluation in 
September 2004.  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

30
45
55
50
LEFT

35
50
55
55

The average puretone threshold for the right ear was 45 
decibels.  Speech audiometry revealed speech recognition 
ability of 96 percent in the right ear.  The average puretone 
threshold for the left ear was 49 decibels.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the left ear.  

The findings of the September 2004 evaluation translates to 
level I hearing loss in the right ear and level I hearing 
loss in the left ear when applied to Table VI of the rating 
schedule.  This level of hearing loss warrants a zero percent 
rating and no higher under Table VII.  Therefore, an initial 
disability evaluation in excess of zero percent is not 
warranted under Diagnostic Code 6100.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.  

The Board finds that Table VIA does not apply because the 
veteran's puretone threshold for the right and left ears was 
not 55 decibels or more at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz), and his 
puretone threshold was not 30 or lower at 1000 Hertz and 70 
or more at 2000 Hertz.  See 38 C.F.R. §§ 4.85(c), 4.86(a).  

The veteran submitted an audiologic report from Dr. D.C. 
dated in August 2004.  However, this report does not include 
a controlled speech discrimination test (Maryland CNC).  
Pertinent regulations provide that an examination for hearing 
impairment must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  38 C.F.R. 
§ 4.85.  Thus, the August 2004 audiologic report cannot be 
considered when evaluating the severity of the hearing loss.  
Fortunately for the veteran, the VA examination was conducted 
in September 2004, soon after the August 2004 private 
audiologic evaluation.   

The Board finds that a staged rating is not warranted in this 
case.  The Board has examined the record and finds that a 
zero percent evaluation is warranted for the service-
connected hearing loss since the date of service connection, 
which is July 8, 2004.  There is no evidence that the 
veteran's service-connected hearing loss has met the criteria 
for a higher rating at any time since July 8, 2004.  It 
appears from the medical evidence that the disability has 
remained essentially constant over the entire period.  
Accordingly, a staged rating under Fenderson is not 
warranted.

In summary, an initial disability evaluation in excess of 
zero percent is not warranted for the service-connected 
bilateral hearing loss, for the reasons and bases described 
above.  The preponderance of the evidence is against the 
veteran's claim for an increased initial evaluation and the 
claim is denied. 


ORDER

Entitlement to service connection for flatfeet is denied.    

Entitlement to an initial disability evaluation in excess of 
zero percent for bilateral hearing loss is not warranted.  


REMAND

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(b)(1), (2).  Regarding the issues of 
entitlement to disability evaluations in excess of 10 percent 
for shell fragment wound scar to the left posterior mid-spine 
and shell fragment wound scar to the left thigh, the Board 
finds that additional examination is necessary to determine 
the severity of the residuals of the shell fragment wounds.  
The veteran underwent VA examination in January 2003.  
However, this examination was an examination of the scars and 
not an examination of any possible muscle injury due to the 
shell fragment wounds.  Further, the examination report 
indicates that the examiner did not have access to the claims 
folder.  The Board notes that when evaluating muscle injury, 
pertinent regulations require consideration of the history of 
the wound.  See 38 C.F.R. § 4.56.  VA is required to conduct 
an accurate and descriptive medical examination based on the 
complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist 
includes "the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one").  
Accordingly, the veteran should be afforded another VA 
examination.  

Accordingly, this case is remanded for the following action: 

1.  The veteran should be afforded a VA 
examination to evaluate the nature and 
severity of the residuals of the shell 
fragment wound to the left posterior mid-
spine and shell fragment wound to the 
left thigh.  The claims folder and a copy 
of this remand should be made available 
to the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.

The examiner should report all residual 
disabilities due to the service-connected 
shell fragment wound to the left 
posterior mid-spine and shell fragment 
wound to the left thigh.  The examiner 
should comment on the presence or absence 
of objective findings of muscle injury 
and if muscle injury is present, should 
indicate whether the muscle injury is 
slight, moderate, moderately-severe, or 
severe.  The examiner should identify the 
muscles involved.  

The examiner should report the range of 
motion in the thoracolumbar spine and 
left thigh and leg in degrees.  The 
examiner should determine whether the 
thoracolumbar spine and left thigh and 
leg demonstrate weakened movement, excess 
fatigability, or incoordination.  These 
determinations should be expressed in 
terms of the degree of additional range-
of-motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.    

The examiner should report whether the 
shell fragment wound to the left 
posterior mid-spine and shell fragment 
wound to the left thigh include nerve 
injury, and if so, whether the nerve 
impairment causes complete paralysis, or 
mild, moderate, or severe incomplete 
paralysis of any nerves.  The examiner 
should identify the nerves that are 
involved, and indicate whether any such 
nerves involve body functions that are 
completely different from those 
controlled by the service-connected 
muscle injury. 

The examiner should examine any scars due 
to the shell fragment wound to the left 
posterior mid-spine and shell fragment 
wound to the left thigh, and report the 
size of the scars and area (covered by 
scars) in square inches or centimeters.  
The examiner should indicate whether the 
scars are associated with underlying soft 
tissue damage; cause limited motion; 
cause a frequent loss of covering of skin 
over the scar; are painful on 
examination; or cause limitation of 
function of affected part.  The examiner 
should provide a rationale for all 
conclusions.

2.  Then the RO/AMC should readjudicate 
the issues on appeal.   The RO/AMC should 
consider whether separate ratings are 
warranted under the diagnostic codes for 
rating muscle injuries in addition to the 
diagnostic codes for rating scars.  If 
all the desired benefits are not granted, 
an appropriate supplemental statement of 
the case should be furnished to the 
appellant and his representative.  The 
case should then be returned to the Board 
if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


